UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1393


MELANIE WRIGHT, Administratix, Successor in Interest, Record
Property Owner, Personal Representative, for the Estate of
Earl Wright,

                Plaintiff – Appellant,

          and

EARL WRIGHT,

                Plaintiff,

          v.

NATIONSTAR MORTGAGE, LLC; BANK OF AMERICA, N.A.; GMAC MORTGAGE
CORPORATION; JOHN E. DRISCOLL, III, Esquire; ROBERT E.
FRAZIER, Esquire; JANA M. GANTT, Esquire; LAURA D. HARRIS,
Esquire; DANIEL J. PESACHOWITZ, Esquire; DEENA L. REYNOLDS,
Esquire; STANLEY ZIMMERMAN, Esquire; KIMBERLY BROOKE LANE,
Esquire; BEHZAD GOHARI; SAMUEL I. WHITE, Esquire; RICHARD S.
O’CONNOR, Esquire; ROBERT HARVEY HILLMAN, Esquire; CRAIG
ROBERT HAUGHTON, Esquire; FEDERAL TITLE AND ESCROW COMPANY;
TIMOTHY F. GEITHNER; JOE GENTILE; EDUARDA SANTIAGO,

                Defendants – Appellees,

BALTIMORE HOME ALLIANCE, LLC,

                Debtor – Appellee,

          and

NICK GREEN; JESSICA MITCHELL; BANK OF AMERICA; JOHN AND JANE
DOES, I through XV; MD SANT, LLC,

                Defendants.
Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, Senior District Judge.
(8:14-cv-03991-PJM)


Submitted:   January 24, 2017          Decided:     January 31, 2017


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melanie Wright, Appellant Pro Se.         Craig Robert Haughton,
MCGUIREWOODS, LLP, Atlanta, Georgia; Robert Harvey Hillman, SAMUEL
I. WHITE PC, Rockville, Maryland; Behzad Gohari, GOHARI LAW FIRM
LLC, Bethesda, Maryland; Ziad Paul Haddad, David Christopher
Tobin, TOBIN, O’CONNOR & EWING, Washington, D.C.; Neil R. White,
Assistant United States Attorney, Greenbelt, Maryland; Mark
William Schweitzer, MCNAMEE, HOSEA, JERNIGAN, KIM, GREENAN & LYNCH
PA, Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Melanie Wright appeals the district court’s order dismissing

her complaint with prejudice for failing to state a claim.    Wright

sought to challenge a state-administered foreclosure proceeding

after defaulting on a mortgage that her father initially held on

the contested property and later transferred to her.         We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.     Wright v.

Nationstar Mortg., LLC, No. 8:14-cv-03991-PJM (D. Md. Mar. 18,

2016).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 3